UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                            No. 99-4708
ERNEST F. COBLE, JR.,
              Defendant-Appellant.
                                       
UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                            No. 99-4713
ERNEST F. COBLE, JR.,
              Defendant-Appellant.
                                       
           Appeals from the United States District Court
       for the Middle District of North Carolina, at Durham.
               Frank W. Bullock, Jr., District Judge.
                            (CR-99-137)

                      Submitted: May 31, 2002
                      Decided: June 20, 2002

   Before WILLIAMS, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


                            COUNSEL

Ernest F. Coble, Jr., Appellant Pro Se. Harry L. Hobgood, Assistant
United States Attorney, Greensboro, North Carolina, for Appellee.
2                      UNITED STATES v. COBLE
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).



                             OPINION

PER CURIAM:

   In these consolidated appeals, Ernest F. Coble appeals from the dis-
trict court’s order denying his motion to dismiss the indictment and
from his conviction of attempting to obstruct and impede the adminis-
tration of the tax laws, in violation of 26 U.S.C.A. § 7212(a) (West
2002).* We conclude, first, that Coble’s motion to dismiss the indict-
ment for lack of subject matter jurisdiction patently is meritless;
therefore, the district court properly denied the motion. Second, our
review of the record discloses that the evidence presented by the Gov-
ernment — Coble’s use of an invalid "comptroller warrant" to dis-
charge his tax liability and to receive a substantial tax refund — was
sufficient to sustain Coble’s conviction under § 7212(a). See Glasser
v. United States, 315 U.S. 60, 80 (1942) (providing standard of
review); United States v. Wells, 163 F.3d 889, 897 (4th Cir. 1998)
(defining the elements of a § 7212(a) offense and affirming a convic-
tion under that section). We also have reviewed all of Coble’s claims
raised in his informal briefs and find them to be without merit.
Accordingly, we affirm the denial of Coble’s motion to dismiss the
indictment and affirm his conviction. In light of this disposition, we
also deny Coble’s motion entitled "Emergency Petition for Adminis-
trative Review." We dispense with oral argument because the facts
and legal contentions are adequately presented in the materials before
the court and argument would not aid the decisional process.

                                                          AFFIRMED

  *The facts underlying Coble’s conviction are provided in our prior
opinion, in which we reversed Coble’s sentence and remanded for resen-
tencing. United States v. Coble, No. 00-4247 (4th Cir. April 27, 2001)
(unpublished).